Citation Nr: 0816659	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-14 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran's bilateral foot disability is currently 
manifested by subjective complaints of pain with prolonged 
walking.  There is no objective evidence of fixed deformity, 
edema, hammertoe, or spasm.  Weakness and instability are 
present, but orthopedic shoes were reported to be 
ineffective.  

2.  The veteran is currently service-connected for bilateral 
pes planus, rated at 30 percent disabling, and a chronic 
fungal infection of the bilateral feet, rated as 
noncompensable.

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing and following 
substantially gainful employment consistent with his 
education and work experience.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code (DC) 5276 (2007).

2.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Bilateral Pes Planus

The relevant laws and regulations provide that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2007).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 38 
C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

The RO has rated the veteran's bilateral pes planus 
disability under DC 5276, flatfoot, acquired.  In order to 
warrant a disability rating in excess of 30 percent, the 
evidence must show:

?	Ankylosis of the ankle, with in 
plantar flexion at more than 40 
degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity (40 percent under DC 
5270);
1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This claim is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran's bilateral foot disability is currently 
manifested by subjective complaints of pain with prolonged 
walking.  There is no objective evidence of fixed deformity, 
edema, hammertoe, or spasm.  Weakness and instability are 
present, but orthopedic shoes were reported to be 
ineffective.  

2.  The veteran is currently service-connected for bilateral 
pes planus, rated at 30 percent disabling, and a chronic 
fungal infection of the bilateral feet, rated as 
noncompensable.

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing and following 
substantially gainful employment consistent with his 
education and work experience.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code (DC) 5276 (2007).

2.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Bilateral Pes Planus

The relevant laws and regulations provide that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2007).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 38 
C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

The RO has rated the veteran's bilateral pes planus 
disability under DC 5276, flatfoot, acquired.  In order to 
warrant a disability rating in excess of 30 percent, the 
evidence must show:

?	Ankylosis of the ankle, with in 
plantar flexion at more than 40 
degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity (40 percent under DC 
5270);

?	Pronounced bilateral flatfoot; 
marked pronation, extreme tenderness 
of plantar surfaces of the feet, 
marked inward displacement and 
severe spasm of the tendo Achillis 
on manipulation, not improved by 
orthopedic shoes or appliances (50 
percent under DC 5276); or

?	Bilateral claw foot (pes cavus), 
acquired; with marked contraction of 
plantar fascia with dropped 
forefoot, all toes hammer toes, very 
painful callosities, marked varus 
deformity (50 percent under DC 
5278).

After a review of the evidence, the Board finds that a higher 
than 30 percent rating is not warranted at this time.  
Specifically, there is no evidence of spasm of the tendo 
Achillis, marked inward displacement, or hammer toes to 
warrant a higher rating under DCs 5276 or 5278.  

In the most recent VA examination, dated in July 2006, the 
examiner noted objective evidence of painful motion, 
weakness, instability, tenderness, valgus, and painful 
callosities; however, there was no hammer toe, spasm, 
malalignment of the midfoot or forefoot, ankylosis of the 
ankle, or overlapping of the feet.  

Moreover, although he could not dorsiflex his feet 
bilaterally, his plantar flexion was 20 degrees on the left 
and 30 degrees on the right with limitations due to moderate 
pain.  His gait was painful and he reported that orthopedic 
shoes only caused more pain.  

As noted above, a disability rating in excess of 30 degrees 
requires objective evidence of ankylosis of the ankle (DC 
5270), severe spasm of the tendo Achillis on manipulation (DC 
5276), or hammer toes (DC 5278).  Because there is no 
evidence of these symptoms, the Board finds that a higher 
rating is not warranted.  

This finding is supported by previous examinations.  Of note, 
a March 2004 VA examination similarly found no evidence of 
swelling or spasms, hammer toes, high arches, or claw foot, 
although the veteran was found to have bilateral pes planus 
and calluses.  

Moreover, a November 2003 Social Security Administration 
(SSA) medical examination found his lower extremities to be 
symmetrical without atrophy and found no evidence of 
cyanosis, clubbing, edema, deformity, stasis, or varicosity.  
Although the veteran receives ongoing treatment for his pes 
planus and calluses, treatment records do not reveal evidence 
warranting a disability rating in excess of 30 percent.  

The Board notes that a September 2007 letter from the 
veteran's VA vocational rehabilitation counselor indicated 
that he "should clearly be receiving a higher evaluation 
than his current disability rating of 30%."  However, the 
counselor was not specific as to whether he should receive a 
higher rating with respect to his service-connected bilateral 
pes planus alone, or whether the opinion also took into 
consideration the veteran's residuals of a cerebrovascular 
accident with left hemiparesis, for which he is not service 
connected.  

Regardless, the Board finds that the physical examinations 
show that his pes planus symptoms alone are consistent with 
no more than a 30 percent disability rating.  While the 
record clearly establishes that he has a symptomatic 
bilateral pes planus disability, the Board concludes that the 
veteran's service-connected bilateral pes planus is 
appropriately compensated.  Thus, the schedular criteria for 
a rating in excess of the currently-assigned 30 percent 
disability evaluation are not met.    

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected pes planus disability is 
appropriate as currently evaluated.  
        
TDIU

Turning now to the issue of a total disability rating, the 
veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a TDIU is warranted.  After a 
review of the record, the claim is denied.

A TDIU may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2007).  

In addition, the Board has considered 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In other words, 
38 C.F.R. § 3.340 deals with the average person standard and 
38 C.F.R. § 4.16(a) deals with the particular individual.  
The award of a total rating requires a showing that the 
veteran is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2007).

The veteran's current service-connected disabilities include 
bilateral pes planus, rated at 30 percent disabling; and a 
chronic fungal infection of the bilateral feet, rated as 
noncompensable.  Using the Combined Rating Table at 38 C.F.R. 
§ 4.25, his combined rating is 30 percent.  Hence, the 
veteran does not meet the minimum percentage requirements of 
38 C.F.R. § 4.16(a). 

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 30 percent combined disability rating. Van 
Hoose v. Brown, 4 Vet. App..361 (1993).  

The fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, he need only be 
capable of performing the physical and mental acts required 
by employment. Id.  The schedular criteria contemplate 
compensating a veteran for considerable loss of working time 
from exacerbations proportionate to the severity of the 
disability.  See 38 C.F.R. § 4.1 (2007).

Here, the veteran contends that he is entitled to a TDIU 
rating solely as a result of his service-connected pes 
planus.  He feels that the pain associated with this 
disability upon prolonged standing or walking renders him 
unemployable.  A review of his work history reveals that he 
was employed as a desk clerk at a medical facility for over 
20 years.  

He testified at his March 2008 Board videoconference hearing 
that this job required a lot of walking and, as a result, he 
was not able to work there due to the pain and discomfort 
caused by his service-connected pes planus.  He has been 
unemployed since July 2003.

However, information contained in the veteran's SSA materials 
suggest that his service-connected pes planus was not the 
reason for unemployment.  For instance, in his September 2003 
Disability Report, the veteran listed paralysis left side, 
diabetes, high blood pressure, and depression as the 
conditions that limited his ability to work.  He specified 
that his left side was paralyzed, which limited his mobility 
and forced him to have to learn to walk again.  

He listed July 5, 2003, as the date when he became unable to 
work, which, coincidentally, is also the time of his 
cerebrovascular accident (whereas he had been service-
connected for pes planus since June 1999).  He explained that 
his former job duties included processing patients for 
admission to and discharge from the medical center and 
answering telephones, and indicated that the job involved 
walking approximately one hour per day.  

In an October 2003 Daily Activities Questionnaire, he 
indicated that he was unable to work because his 
cerebrovascular accident caused him to lose sensation in the 
left side of his body and he needed both of his hands for his 
job.  Significantly, the veteran never alleged in his SSA 
records that his service-connected pes planus was in anyway 
responsible for his inability to work.  He testified in March 
2008 that he currently receives SSA Disability Insurance, but 
not because of his pes planus.  

The evidence, including various VA treatment records, SSA 
records, and private medical records, fails to show that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected pes planus.  The mere 
fact that he subjectively states that he is unable to work 
due to foot pain cannot be used as the basis to support an 
award of a TDIU rating.  

As previously mentioned, the determinative issue is whether 
there is objective evidence showing that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.  In the instant case, 
no probative objective evidence to this effect has been 
submitted.  Rather, all evidence of record suggests that his 
inability to work is due to his nonservice-connected 
residuals of a cerebrovascular accident.

A September 2007 letter from the veteran's VA vocational 
rehabilitation counselor indicated that he is not feasible 
for employment.  Significantly, the counselor was not 
specific as to whether he was not feasible for employment due 
to his service-connected bilateral pes planus alone, or 
whether the opinion also took into consideration his 
nonservice-connected residuals of a cerebrovascular accident.  
As discussed above, in determining whether the veteran is 
able to secure and follow a substantially gainful occupation, 
consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  

The Board finds that the preponderance of the evidence is 
against entitlement to TDIU.  The veteran does not meet the 
percentage criteria under 38 C.F.R. § 4.16(a) and the 
evidence does not otherwise demonstrate an inability to 
secure or follow a substantially gainful occupation due to 
the service-connected pes planus.  Therefore, the appeal is 
denied.  

Further, a total rating, on an extra-schedular basis, may be 
granted, in exceptional cases (and pursuant to specifically 
prescribed procedures), when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities (per 38 C.F.R. §§ 3.321(b) and 
4.16(b)).  If such is shown, then the case would be referred 
to the Director, Compensation and Pension Service for extra-
schedular consideration.

In this case, there is no evidence demonstrating that the 
veteran's service-connected disability markedly interferes 
with his employability, or that he has required frequent 
hospitalizations to treat this disability.  Accordingly, the 
Board finds that the disability at issue does not warrant 
referral for the assignment of an extraschedular rating. 

With respect to both claims, The Board has also considered 
the veteran's statements and sworn testimony that his 
disability is worse and that he is unemployable as a result.  
Specifically, he testified that his feet ached after 
prolonged standing and walking and that his orthopedic shoes 
were ineffective.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

However, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in June 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in March 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in an April 2004 statement of the case, he was 
provided with information on how disabilities are rated how 
evidence is weighed, and what specific criteria were needed 
in order to be entitled to a higher rating.  

In a June 2006 letter, he was informed that he should submit 
evidence showing that his disability increased in severity, 
including doctor statements, the results of X-rays or 
laboratory findings, and statements from other individuals.  
Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.  

In addition, he veteran demonstrated actual knowledge 
regarding what was needed to support his claim by testifying 
as to how his disability impacted his employment at his March 
2008 videoconference hearing.  Therefore, the presumption of 
prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service medical records and 
VA treatment records.  Further, the veteran submitted 
additional records and several written statements, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  Next, 
a specific VA medical opinion pertinent to the issue on 
appeal was obtained in  July 2006.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.  

Entitlement to TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


